DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 15 are currently pending in this application.

Claim Objections
Claims 14-15 are dependent on claim 12.  However, based on the claim language and position, it appears that the applicant intended the claims to be dependent on independent claim 13.  Accordingly, the claims will be treated as such for examination purposes.  However, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (Pre-Grant Publication No. US 2002/0138649 A1), hereinafter Cartmell, in view of Russell-Falla et al. (Patent No. US 6,266,664 B1), hereinafter Russell.

2.	With respect to claim 1, Cartmell taught a method for domain classification (0037, where the groups of related domain names are classified by the relationships), the method comprising: sorting, by a processor, a set of sample domains into leaves based on syntactical features of the domains, wherein each sample domain belongs to a family of domains (0052, lines 1-6, where the groups are the families based on the syntax of the stated names in the domain.  Accordingly, the leaves are represent groups of families in accordance with the applicant specification and thus, are taught at least, by the stated zone that stores the domain groups in accordance with 0054); identifying, for each leaf, a regular expression for each family with at least one domain in the leaf (0052, lines 1-6, where each family has its associated regular expression).
	However, while Cartmell taught that a dataset could be a domain (0049, the subset), Cartmell did not explicitly state determining, for each leaf, at least one lobe with a dataset in the leaf that matches the regular expression for a first family with at least one dataset in the leaf, and that does not match the regular expression for the other families with at least one dataset in the leaf; and creating, by the processor, a classifier for the domains in each lobe by using the set of domains from each family in the lobe as training classes for machine learning.  On the other hand, Russell did teach 



4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Cartmell taught wherein the regular expression codify domains within a leaf that are from a particular family (0052, lines 1-6, where the groups are the families and are codified based on the syntax of the stated names in the domain.  Accordingly, the leaves are represent groups of families in accordance with the applicant specification and thus, are taught at least, by the stated zone that stores the domain groups in accordance with 0054). 

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Russell taught receiving, by the processor, an unclassified domain; determining, by the processor, the leaf that matches the unclassified domain; determining, by the processor, the lobe that matches the unclassified domain; and applying, by the processor, the classifier for the determined lobe to the unclassified domain (column 11, lines 28-33 & column 7, lines 25-27, where this teaches the steps of classifying unclassified data sets and the data sets being domains was taught by Cartmell: 0049, the subset). 

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Russell taught calculating, by the processor, a probability that an unclassified domain belongs to a family of domains (column 3, lines 52-65, where the pages are classified as bad and are grouped in accordance with the regular expressions of column 11, lines 28-33). 

7.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Russell 
taught determining a union and an intersection of the regular expressions (column  11, 
lines 49-52, where in mathematical terms, the intersection are the elements common to 
both entities and the unions are all element.  Accordingly, all of the examined groups 
represents the union and the regular expression that are common to both the webpages 
and the common attributes represent the intersection). 

8.	With respect to claim 10, Cartmell taught a system for domain classification (0037, where the groups of related domain names are classified by the relationships) comprising: a value determiner to determine a value for each domain in a set of sample domains based on syntactical features of the domains (0052, lines 1-6, where the groups are the families based on the syntax of the stated names in the domain and the regular expression that is associated with the domain contains a value under broadest reasonable interpretation.  For example: there is a value that associates the regex with a domain group); a leaf creator to create at least one leaf of domains, wherein each domain in the leaf has a same value (0052, lines 1-6, where the groups are the families based on the syntax of the stated names in the domain.  Accordingly, the leaves are 
	However, while Cartmell taught that a dataset could be a domain (0049, the subset), Cartmell did not explicitly state a lobe determiner to determine, for each leaf, at least one lobe of possible combinations of the regular expressions and a complement of regular expressions for families compatible with at least one domain in the leaf; and a classifier creator to create a classifier for the domains in each set in each lobe by using the set of domains from each family in the lobe as training classes for machine learning.  On the other hand, Russell did teach a lobe determiner to determine, for each leaf, at least one lobe of possible combinations of the regular expressions and a complement of regular expressions for families compatible with at least one domain in the leaf (column 11, lines 28-33, where the lobe is defined in paragraphs 0025 & 0011 of the applicant’s specification as being a group of regular expressions that match the particular content in question.  Accordingly, the target attributes groups the regular expression based on them being associated with particular content in question.  Likewise, column 7, lines 25-27 shows that the target attributes, which are the lobes, contain the subset which is the type and which is not the type); and a classifier creator to create a classifier for the domains in each set in each lobe by using the set of domains from each family in the lobe as training classes for machine learning (column 7, lines 38-50, where the training, based on the target attribute data, which is the lobe data, can be seen.  Note: while 

9.	As for claim 11, it is rejected on the same basis as claim 10.  In addition, Cartmell taught wherein each family has a set of possible values and each leaf consists of domains with values are possible for the families in the leaf (0052, where it is given that the regular expressions have values and the groups of families can be seen in the zone of 0054). 

10.	As for claim 12, it is rejected on the same basis as claim 10.  In addition, Cartmell taught wherein the syntactical features are defined by a 4-tuple of a top level domain, a length of a first private domain, a length of a prefix and a total number of levels below the top level domain (0052, lines 10-16, the domain name Smith-Jones.Tammy.X.cc is a 4-tuple in accordance with the 4-tuple definition of paragraph 0017 of the applicant’s specification.  More specifically, .cc is the TLD, there are 3 levels below the TLD, and X is the first private domain). 
Claims 6-7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell, in view of Russell, and in further view of Manadhata (Pre-Grant Publication No. US 2018/0332056 A1), hereinafter Manadhata.

11.	As for claim 6, it is rejected on the same basis as claim 1.  However, Cartmell did not explicitly state wherein at least one family is designated as one of a malicious family or a benign family.  On the other hand, Manadhata did teach wherein at least one family is designated as one of a malicious family or a benign family (0041).  Both of the systems of Cartmell and Manadhata are directed towards identifying domain name data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Cartmell, to utilize malicious/benign domain name generation, as taught by Manadhata, as this would aid in better grouping of domain names.

12.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Cartmell taught wherein at least one domain is classified as being benign.  On the other hand, Manadhata did teach wherein at least one domain is classified as being benign (0041).  Both of the systems of Cartmell and Manadhata are directed towards identifying domain name data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Cartmell, to utilize malicious/benign domain name generation, as taught by Manadhata, as this would aid in better grouping of domain names.  



14.	With respect to claim 13, Cartmell taught a non-transitory machine-readable storage medium comprising instructions executable by a processor of a computing device for application launch state determination (0077, the memory), the machine-readable storage medium comprising instructions to: sort a set of domains into leaves based on syntactical features of the domains (0052, lines 1-6, where the groups are the families based on the syntax of the stated names in the domain.  Accordingly, the leaves are represent groups of families in accordance with the applicant specification and thus, are taught at least, by the stated zone that stores the domain groups in accordance with 0054); identify each family of domains in each leaf (0054, the zone groups); identify a regular expression for each family (0052, lines 1-6, where each family has its associated regular expression).

	However, the combination of Cartmell and Russell did not explicitly state, wherein at least one family defines a set of domain generating algorithms.  On the other hand, Manadhata did teach wherein at least one family defines a set of domain generating algorithms (0036, the DGA).  Both of the systems of Cartmell and Manadhata are directed towards identifying domain name data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Cartmell, to utilize DGA generation, as taught by Manadhata, as this is the primary way that computer generated domain names are created.  Accordingly, it could be argued that it is reasonable that Cartmell teaches this as it searches for regular expression associated with domain names.  However, it is not explicitly stated.

15.	As for claim 14, it is rejected on the same basis as claim 13.  In addition, Cartmell taught wherein the syntactical features are defined by a 4-tuple of a top level domain, a length of a first private domain, a length of a prefix and a total number of levels below the top level domain (0052, lines 10-16, the domain name Smith-Jones.Tammy.X.cc is a 4-tuple in accordance with the 4-tuple definition of paragraph 0017 of the applicant’s 

16.	As for claim 15, it is rejected on the same basis as claim 13.  In addition, Russel taught receive a test domain; determine the lobe that matches the test domain; and apply the classifier for the determined lobe to the test domain (column 11, lines 49-58, where the lobe is the examined regular expression associated with the target attributes of lines 37-42.  Accordingly, the comparison of lines 37-42 is testing the data under broadest reasonable interpretation, and the data being domain data was previously seen with Cartmell: 0049, the subset).  













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Cordes (Patent No. US 9,384,450 B1).
	(b)  Li (Pre-Grant Publication No. US 2010/0312782 A1).
	(c)  Lefortier (Pre-Grant Publication No. US 2017/0206274 A1).
	(d)  Migault (Pre-Grant Publication No. US 2009/0113075 A1).
	(e) Tingwen Liu, Towards Fast and Optimal Grouping of Regular Expressions via  
                DFA Size Estimation, 2014
	(f)  Fang Yu, Fast and Memory-Efficient Regular Expression Matching for Deep 
                Packet Inspection, 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH L GREENE/Primary Examiner, Art Unit 2452